                 Case 1:19-cr-00781-PKC Document 45 Filed 07/23/20 Page 1 of 1




                                  F R E E M A N, N O O T E R & GI N S B E R G
                                                      ATT O R NEYS AT L A W

L O UI S M. F R E E M A N                                                                                          7 5 M AI D E N L A N E
T H O M A S H. N O O T E R*                                                                                           S UI T E 5 0 3
L E E A. GI N S B E R G                                                                                       N E W Y O R K, N. Y. 1 0 0 3 8
       ______                                                                                                             ______

N A D JI A LI M A NI                                                                                              ( 2 1 2) 6 0 8- 0 8 0 8
OF C O U N S EL                                                                                         T E L E C O PI E R ( 2 1 2) 9 6 2- 9 6 9 6

C H A RL E N E R A M O S
O F FI C E M A N A G E R
                                                                                     A p pli c ati o n gr a nt e d s u bj e ct t o t h e t hr e e
                                                                                     c o n diti o ns pr o p os e d b y t h e g o v er n m e nt.
                                                          J ul y 2 3, 2 0 2 0
                                                                                     S O O R D E R E D.
H o n. P. K e vi n C ast el                                                          J ul y 2 3, 2 0 2 0.
U. S. Distri ct J u d g e
U. S. C o urt h o us e
5 0 0 P e arl Str e et
N e w Y or k, N Y 1 0 0 0 7

                                                    R e: U. S. v. T e r r y F o r m e r
                                                           1 9 C R 7 8 1 ( P K C)

D e ar J u d g e C ast el:

            W e writ e t o r e q u est m o difi c ati o n of Mr. F or m er’s c o n diti o ns of r el e as e t o p er mit hi m t o
tr a v el fr o m his h o m e i n T e x as t o L as V e g as, N e v a d a f or his sist er’s w e d di n g fr o m A u g ust 2 4,
2 0 2 0 t o A u g ust 3 0, 2 0 2 0. H e a n d his wif e will b e tr a v eli n g b y air a n d will b e st a yi n g at t h e
V e n eti a n H ot el, 3 3 5 5 L as V e g as Bl d, L as V e g as, N V 8 9 1 0 9. Mrs. F or m er will b e p a yi n g f or t h e
tri p as s h e is w or ki n g.

            W e h a v e s p o k e n t o A U S A T ar a La M ort e; s h e h as n o o bj e cti o n o n c o n diti o n t h at ( 1)
pr e-tri al a gr e es; ( 2) Mr. F or m er r e p orts i m m e di at el y pri or t o a n d aft er tri p; a n d ( 3) h e pr o vi d es
pr etri al wit h iti n er ar y. W e h a v e alr e a d y c o nt a ct e d Pr etri al Offi c er K e ya n a P o m p e y w h o d o es n ot
o bj e ct t o t his r e q u est.


                                                                         R es p e ctf ull y s u b mitt e d,

                                                                         / S/ L o uis M. Fr e e m a n
                                                                         L o uis M. Fr e e m a n
